Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about January 29, 2007, which adjudicated defendant a level three sex offender and a sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three sex offender adjudication. The grand jury minutes and other reliable documents established the basis for each of the factors at issue (see e.g. People v Bailey, 52 AD3d 336 [2008], lv denied 11 NY3d 707 [2008]). We have considered and rejected defendant’s remaining claims. Concur— Saxe, J.E, Friedman, Moskowitz, Freedman and Richter, JJ.